El Juez Asociado Se. Sulzbachbr,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
*42Considerando-, que este Tribunal Supremo, en diversos casos, ba declarado que se ha de conceder el divorcio por causa del adulterio, siendo éste en conformidad con el Acta del Congreso, conocida por “Ley Foraker”, y también según la Ley de la Legislatura de esta Isla, el abandono por uno ú otro de los consortes es motivo para el divorcio.
Considerando: que se ha probado que la esposa María Calderón abandonó á su esposo; viviendo maritalmente con otro hombre, habiéndose probado, además del abandono, el adulterio.
Fallamos que, revocando la sentencia apelada, debemos declarar y declaramos con lugar la demanda interpuesta por José Cátala de la Cruz y los vínculos del matrimonio exis-tentes, entre las partes demandante y demandada, quedan por esta sentencia para siempre disueltos, con las costas causadas en el Tribunal de Distrito á cargo de la parte de-mandada.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández, Figueras y MacLeary.